              Case 3:19-cv-01011-RNC Document 14 Filed 12/02/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT



  STRIKE 3 HOLDINGS, LLC,
                                                      Civil Action No. 3:19-cv-01011-RNC
                                Plaintiff,

         v.

  JOHN DOE subscriber assigned IP address
  24.147.249.147,

                                Defendant.


                    PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                         WITHOUT PREJUDICE OF JOHN DOE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings, LLC

hereby gives notice that its claims in this action against Defendant John Doe subscriber assigned IP

address 24.147.249.147 are voluntarily dismissed without prejudice.

  Dated: December 2, 2019                            Respectfully submitted,

                                                      By: /s/ Jacqueline M. James______
                                                      Jacqueline M. James, Esq. (CT29991)
                                                      The James Law Firm, PLLC
                                                      445 Hamilton Avenue
                                                      Suite 1102
                                                      White Plains, New York 10601
                                                      T: 914-358-6423
                                                      F: 914-358-6424
                                                      E-mail: jjames@jacquelinejameslaw.com
                                                      Attorneys for Plaintiff
         Case 3:19-cv-01011-RNC Document 14 Filed 12/02/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that on December 2, 2019, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF and that service was perfected on all

counsel of record and interested parties through this system

                                                     By: /s/ Jacqueline M. James______
